DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15, 22, and 23 are objected to because of the following informalities:  there is no space between the words “said” and “first” in line 12 of claim 15. Regarding claim 22, there is a word missing between “second” and “of” in line 4; it is assumed that the claim should read: “…and said second port of said first syringe….” Regarding claim 23, line 17 should read: “…of said first syringe away from said bottom end….” Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,349,924. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the cited application claims are to be found in the patent claims.  The difference between the application claims and patent claims lies in the fact that the patent claims includes many more elements and is thus much more specific.  Thus, the invention of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the subject matter of the application claims is anticipated by the patent claims, it is not patentably distinct from the patent claim.
Regarding claims 1-3, the subject matter is known from claim 2 of the patent. 
Regarding claim 4, the subject matter is known from claim 8 of the patent. 
Regarding claim 5, the subject matter is known from claim 11 of the patent.
Regarding claims 6 and 7, the subject matter is known from claim 12 of the patent. 
Regarding claim 8, the subject matter is known from claim 13 of the patent. 
Regarding claim 9, the subject matter is known from claim 14 of the patent. 
Regarding claim 10, the subject matter is known from claim 15 of the patent. 
Regarding claim 11, the subject matter is known from claim 16 of the patent. 
Regarding claim 12, the subject matter is known from claim 17 of the patent. 
Regarding claim 13, the subject matter is known from claim 18 of the patent. 
Regarding claim 14, the subject matter is known from claim 19 of the patent. 
Regarding claim 15, the subject matter is known from claim 5 of the patent. 
Regarding claim 16, the subject matter is known from claims 2 and 5. It would have been obvious to one of ordinary skill in the art to utilize the port orientation of claim 2 with the syringe assembly of claim 5. It has been held that when two adjacent embodiments are disclosed it does not require an inventive leap to combine the two. See e.g., Boston Scientific v. Cordis (Fed. Cir. 2009).
Regarding claim 17, the subject matter is known from claims 1 and 5 of the patent. 
Regarding claim 18, the subject matter is known from claims 5 and 8 of the patent. 
Regarding claim 19, the subject matter is known from claim 1 of the patent. 
Regarding claim 20, the subject matter is known from claim 2 of the patent. 
Regarding claim 21, the subject matter is known from claim 8 of the patent. 
Regarding claim 23, the subject matter is known from claim 1 of the patent. It is noted that claim 1 teaches the structure of instant claim 23 and the functional recitation of intended use which is set forth in claim 23 does not substantially limit the scope of the claims when compared with the patent claim. 
Regarding claim 24, the subject matter is known from claim 4 of the patent. 
Regarding claim 25, the subject matter is known from claim 8 of the patent. 
Regarding claim 26, the subject matter is known from claim 1 of the patent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 12, 14-16, 18, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 3,978,846).
Regarding claims 1, 15, 16, and 23, Bailey discloses (Figure 2) a dual syringe assembly comprising: a first syringe (20) having an open top end, a longitudinal sidewall, a bottom end opposite said open top end wherein said sidewall of said first syringe defines a cavity within said first syringe (Figure 2); a first port (area of opening 50) positioned at said bottom end and a second port (area of opening 45) positioned at said bottom end below said first port (Figure 2; the port is connected to needle 48 as per claim 15); a plunger (24) inserted into said cavity of said first syringe through said open top end; a second syringe (28) having an open top end, a longitudinal sidewall, a bottom end opposite said open top end wherein said sidewall of said second syringe defines a cavity within said second syringe (Figure 2); a port (area of 60 connecting to 58) positioned at said bottom end of said second syringe; a plunger (30) inserted into said cavity of said second syringe through said top open end; said first port of said first syringe creating a fluid pathway between said cavity of said first syringe and a needle hub (e.g., extension 42) attached to said first syringe; and said second port of said first syringe creating a fluid pathway between said cavity of said first syringe and said port of said second syringe (all ports are fluidly connected as per Figure 2; with respect to claim 23, the flow path of Bailey is capable of moving fluid in the clamed manner as the ports are fluidly connected and as such any negative pressure generated in either the first or second syringe will move fluid from one chamber to the other through the flow path).
Regarding claim 3, Bailey further discloses wherein the first and second port of the first syringe extends through a bottom wall positioned at said bottom end of said first syringe; and wherein said bottom wall is positioned opposite said open top end of said first syringe (the bottom wall may be considered to be the distal portion of the first syringe which comprises opening 50 and the terminal distal face of the first syringe).
Regarding claims 4, 18, and 25, Bailey further discloses wherein the bottom wall of said first syringe has an interior face that slopes away from said open top end from said first port to said second port (it can be seen in Figure 3 that the distal end slopes away from first port 50 to second port 45)
Regarding claim 5, Bailey further discloses wherein said plunger (24) of the first syringe comprises a shaft with a plunger head (distal portion of plunger 24) on one end and a handle (e.g., 42; it is noted that the prior art improperly utilizes reference characters multiple times and as such reference needs to be made to the structure being cited and not only the numeral of the cited structure) on the opposing end (Figure 2) and wherein said shaft is removable from said plunger head (Figure 2). 
Regarding claim 12, Bailey further discloses a cannula (needle 48) having an opening on one end (distal patient end) and an attachment member on the opposing end (proximal portion of needle which engages 42 as seen in Figures 2 and 3) and wherein the attachment member is attachable to and detachable from said first syringe (Col. 3, lines 10-12) and a fluid pathway is between said cannula and said first port of said syringe (the cannula is fluidly coupled to the interior of the distal end which allows it to be fluidly connected to all ports).
Regarding claim 14, Bailey further discloses wherein the cannula (48) tapers to said opening of said cannula (the needle comprises a beveled distal tip as depicted in Figure 1). 
Regarding claim 24, Bailey further discloses wherein said first port and said second port of said first syringe extend through a bottom wall positioned at said bottom end of said first syringe opposite said open top end (it can be seen in Figure 2 that the bottom wall, which is the distal portion of the syringe which comprises ports 50 and 45, has openings through the wall which form said ports as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Myron (US 3,094,122).
 Regarding claims 6 and 7, Bailey discloses the claimed invention substantially as set forth above for claim 1, and further discloses a needle (48) and syringe attachment member (e.g., extension 42 is a hub which allows for the connection of the syringe to other elements) but does not explicitly disclose a cannula attachment member in addition to the syringe attachment member. 
Myron teaches (Figures 1-6) a needle hub attachable to a syringe (Figure 4, proximal hub element 4), a cannula attachment (Figure 1, element 3), a needle  (Figure 2, element 4; it is noted that the hub and needle are both cited as element 4), and a cannula (Figure 1, element 1). This allows for the syringe to be attached for intravenous delivery and the flexible cannula aids in preventing damage to tissue during a procedure (see e.g., Col. 1, lines 29-35).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the needle and cannula of Myron with the device of Bailey as Myron teaches the configuration is beneficial for increased patient comfort (Col. 1, lines 29-35).
Regarding claim 8, Myron further teaches wherein the cannula (1) is removable from the hub (fitting 3 is removably connected to the needle hub; see e.g., Figure 4). 
Regarding claims 9 and 13, Myron further teaches at least one port (9) along the longitudinal axis (Figures 1 and 4). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the port along the cannula of the cited combination to prevent blockage of the cannula during a procedure as taught by Myron (e.g., Col. 3, lines 8-9).
Regarding claim 10, Myron further teaches wherein the cannula (1) tapers to said opening (taper 2 as depicted in Figure 1).
Regarding claim 11, Myron further teaches wherein the cannula is attachable and detachable to the first syringe (the hub 3 is fully capable of being inserted onto and removed from the extension 42 of Bailey). 
Allowable Subject Matter
Claims 2, 17, 19-22, and 26 would be allowable pending the filing of a terminal disclaimer and amendment to correct any objections as set forth above. 
The following is an examiner’s statement of reasons for allowance: As set forth in the Reasons for Allowance in the Notice of Allowance for application 15/606,641 mailed March 6, 2019, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a dual syringe assembly comprising a first syringe having a longitudinal sidewall forming a barrel, a bottom wall and a flange member, a first port extending through said bottom wall, a second port positioned at said bottom wall, a second syringe having an open top end, a longitudinal cylindrically-shaped sidewall forming a barrel, and a longitudinal groove in the exterior surface of said sidewall of said first syringe wherein said longitudinal cylindrically-shaped sidewall of said barrel of second syringe is positioned within said groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783